DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12, 19 and 20) in the reply filed on April 8, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 12, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell, US Pat. 5,917,404.
Regarding claims 1 and 7, Campbell teaches a resistor (a power resistor used in speed control and/or motor starter; see col. 1, lines 10-14 and at least figures 1-3) comprising:
an elongated cylindrical body (rolled up resistor body forming cylindrical resistive elements 56; col. 4, line 2, and figure 3) having nodes (pointed by circles in the reproduced figure 1a of Campbell; see below) and elongated members (pointed by arrows in the reproduced 
wherein the body is configured to receive electric current from a powered system (power source for speed control and/or starting motor) and to conduct and provide electric resistance to the electric current to dissipate at least part of the electric current as heat from the body (electrical power is dissipated as heat; col. 4, line 60),
wherein the body also is configured to be coupled with at least one other resistor of the powered system in one or more of a parallel or series arrangement in an electric circuit (Campbell teaches power resistors are part of a heavy industry and/or electrical utilities, further used in speed controls and/or motor starting; see col. 1, lines 10-15.  Campbell, further, teaches multiple resistors connected in parallel and/or series. See interconnection shown in figures 2 and 3.).	

    PNG
    media_image1.png
    332
    288
    media_image1.png
    Greyscale

Regarding claim 2, Campbell teaches the resistor, wherein the body is a fractal structure defined by the elongated members and the nodes (Campbell teaches asymmetrical shapes and torturous paths.  See at least figures 1a, 2a, 4a, 5, 6 and 7, and col. 1, lines 50-65.).

Regarding claim 3, Campbell teaches the resistor, wherein the body is a tube (cylindrical resistor element 56 is formed by rolling the flat resistive element lengthwise; see col. 4, lines 1-3) defined by the elongated members and the nodes, the tube having an open interior channel, the openings between the nodes and the elongated members fluidly connected to the interior channel.
Regarding claim 4, Campbell teaches the resistor, wherein the body includes multiple rows of the openings (openings/central portion 34 are best shown in figures 1a and/or 2a) along a length of the cylindrical body, each of the rows including multiple of the openings spaced apart around a circumference of the cylindrical body (see figure 3).
Regarding claim 5, Campbell teaches the resistor, wherein the body extends along a center axis from a first terminal end 58 (see figure 3) of the body to an opposite second terminal end 60 of the body, the first terminal end configured to receive the electric current (one end for connection from a “power source”; col. 4, line 21) and the second terminal end configured to be coupled with the at least one other resistor (connection to speed controls, motor starter, other resistors in “a resistor bank” [col. 4, line 5], and/or several connection points through terminals 28, 30 along resistive elements 22 [see figure 2 and col. 5, lines 57-60]).
Regarding claim 8, Campbell teaches the resistor, wherein the body includes a metallic material (at least steel, aluminum, other metal, carbon and/or suitable alloy; see col. 2, lines 57-59).
Regarding claim 9, Campbell teaches the resistor, wherein the body has an elongated center portion and an elongated outer portion (cylindrical resistive element having a thickness; see figure 3 and col. 4, lines 1-3) disposed radially outside of the center portion relative to a center axis of the body and surrounding the center portion.
Regarding claim 12, Campbell teaches the resistor, wherein the powered system, the resistor, and the at least one other resistor are disposed on a vehicle (speed controller and/or starting motor; col. 1, lines 10-15).
Regarding claim 19, Campbell teaches a resistor (a power resistor used in speed control and/or motor starter; see col. 1, lines 10-14 and at least figures 1-3) comprising:
an elongated cylindrical body (see col. 4, lines 1-3) that extends along a center axis from a first terminal 58 end to an opposite, second terminal end 60, the body having elongated members (pointed by arrows in the reproduced figure 1a of Campbell) interconnected to one another at nodes (pointed by circles in the reproduced figure 1a of Campbell; see below) and forming openings (central portion 34; see figure 1a) between the nodes and the elongated members for flow therethrough of a cooling fluid (air gap 34 facilitate heat transfer; see col. 4, lines 62-64), the body forming a continuous electrically conductive path that extends from the first terminal end 58 to the second terminal end 60,
wherein the body is configured to receive electric current from a powered system (power source for speed control and/or starting motor) and to conduct and provide electric resistance to the electric current to dissipate at least part of the electric current as heat from the body (electrical power is dissipated as heat; col. 4, line 60),
wherein the body also is configured to be coupled with at least one other resistor of the powered system in one or more of a parallel or series arrangement in an electric circuit (Campbell teaches power resistors are part of a heavy industry and/or electrical utilities, further used in speed controls and/or motor starting; see col. 1, lines 10-15.  Campbell, further, teaches multiple resistors connected in parallel and/or series. See interconnection shown in figures 2 and 3.).	
Regarding claim 20, Campbell teaches the resistor, wherein the body defines an interior channel extending from the first terminal end 58 to the second terminal end 60 and the center axis extends through the interior channel, wherein the openings 34 between the nodes and the elongated members are fluidly connected to the interior channel (Cylindrical resistor element 56 is formed by rolling the flat resistive element lengthwise [see col. 4, lines 1-3].  The resistive element includes opening connecting from the interior of the resistive element to the outer surface of the resistive element.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Puente et al., WO 01/54221.
Regarding claim 6, Campbell teaches the claimed invention (including a structure being asymmetrical and torturous; col. 1, lines 50-65) except for the elongated members and the nodes form a lattice structure with the elongated members being elongated in multiple different directions in a three-dimensional space.

	It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teachings of Puente to Campbell, since the lattice structure elongated in multiple different directions (space-filling/fractal geometry) allows for producing smaller circuit component.
Regarding claims 10 and 11, Campbell teaches the claimed invention except for the elongated members and the nodes of the outer portion are closer together than the elongated members and the modes of the center portion such that the openings in the outer portion are smaller than the openings in the center portion.
	Puente teaches a resistor (see at least figure 8; reproduced below), wherein the elongated members and the nodes of the outer portion (in a circle) are closer together than the elongated members and the modes of the center portion (in a rectangle) such that the openings in the outer portion are smaller than the openings in the center portion.  Puente teaches that shaping procedures and curve geometry can be designed as needed (page 12, lines 10-24 and page 12, line 26 to page 13, line 12) to reduce size of the circuital components.  
	It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teachings of Puente with Campbell, since Puente teaches resistor structures which is designed as needed (depending on circuit structure and size).    

    PNG
    media_image2.png
    434
    391
    media_image2.png
    Greyscale

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kumar, Brown et al., Brandle et al., Widmer et al., Matheson et al., Burstrom, and Carles et al., teach resistor devices with cooling (central and/or outer openings).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833